Case 9:19-cv-81160-RS Document 155 Entered on FLSD Docket 02/14/2020 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 9:19-cv-81160-Smith/Matthewman
APPLE INC., \ | /

Plaintiff, FILED BY \ A f D.C.
Vv.

FEB 14 2020

CORELLIUM, LLC, ANGELA E. NOBLE
CLERK U.S. DIST. CT.
S.D. OF FLA. — WRB.

 

 

 

 

Defendant.

 

 

ORDER REQUIRING THE PARTIES TO FILE A JOINT DISCOVERY NOTICE

THIS CAUSE comes before the Court sua sponte. As stated in open court on February 12,
2020, and February 13, 2020, a further discovery hearing will be held in this case on Thursday,
February 27, 2020, at 10:00 a.m. in Courtroom 6, Third Floor, of the United States District
Courthouse located at 701 Clematis Street, West Palm Beach, Florida.

In advance of the scheduled hearing, the Court directs that counsel for both Apple Inc. and
Corellium, LLC, shall further confer, either in person or by telephone, in good faith and for as long
as necessary to attempt to agree on any remaining discovery disputes. On or before noon on
February 26, 2020, the parties shall then file a concise Joint Notice advising of the parties’ progress
in this regard. If any discovery disputes remain, the parties should list them and provide their brief

positions on each issue. A

DONE AND ORDERED this [f toi of February, 2020, at West Palm Beach, Palm Beach

Wa. MY sahge —

WILLIAM MATTHEW.
UNITED STATES MA STRATE JUDGE

County in the Southern District of Florida.
